*551In our opinion, section 347 of the Civil Practice Act did not render inadmissible the testimony of claimant’s father, Isidoro Rizzo, notwithstanding his relationship to the claimant and the fact that at the time he testified he was the administrator of the estate whose account was being judicially settled. He was a competent witness and his testimony was admissible because he was not a party to the contract concerning which he testified. To the extent that he participated in the formation of the contract, he acted merely as the medium or agent for both the decedent and the claimant. The contract, however, was made by the decedent with the claimant, Vincent Rizzo (otherwise known as " Jimmy”); decedent’s promise was made to him; he was the direct beneficiary and contractee; and he furnished all the consideration therefor. Moreover, the father’s competency was buttressed by the fact that he was testifying against his own interest, since the allowance of his son’s claim would deprive him, as decedent’s brother and as a distributee, of his share of the estate. The proof taken as a whole clearly presented an issue of fact as to the making of the contract between decedent and the claimant. With respect to such issue, both the learned Referee and Surrogate have found in favor of the claimant. Based on our own independent examination of the record, we have concluded that the proof amply supports such finding. We also believe that under all the circumstances the fee allowed to the Referee was fair and reasonable. Nolan, P. J., Beldoek, Ughetta, Christ and Pette, JJ., concur.